DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending in this application.
Claims 1 and 11 are currently amended.
Claims 21 and 22 are newly added.
No new IDS has been filed.

Response to Arguments
The previous 103 rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1-22 are allowed.

Examiner’s Statement for Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 11,

Saxena et al. (Pub. No.; US 2019/0327271 A1) teaches a method and an apparatus for accessing a permission associated with a network identity; for the  -e.g. see, para. [0071], [0052], [0133], [0160], [0170] of Saxena.

Yampolskiy et al. (Pub. No.: US 2016/0171415 A1) teaches a method and an apparatus for calculating a composite cybersecurity risk scores for plurality of entities. A normalization module calculates a normalized result with a high confidence level and compares a new calculated cybersecurity risk score for an entity to a previous score. –e.g. see, para. [0083], [0091], [0097], [0098] of Yampolskiy.

However, the prior art of record does not teach or render obvious:
the limitations in independent claims 1 and 11 specific to the other limitations combination with:

normalizing the result of the composite risk assessment to quantify the extent of risk associated with the permission; and
comparing the result of the composite risk assessment of the permission associated with the network identity with a result of a second composite risk assessment performed for a permission associated with a second network identity.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495